Citation Nr: 0816716	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  07-11 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a sleep disorder 
secondary to service-connected lumbar spine disorder with 
scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to 
September 1986, and from September 1987 to February 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for a cervical spine disorder and for a sleep 
disorder.    

The veteran presented testimony at a personal hearing in July 
2007 before the undersigned Acting Veterans Law Judge sitting 
in St. Petersburg, Florida.  A copy of the hearing transcript 
was attached to the claims file.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates no cervical spine injury or disease in service; 
no chronic symptoms of the cervical spine in service; or that 
arthritis or organic disease of the nervous system manifested 
to 10 percent within one year after separation from service; 
or that a cervical spine disorder was continuous after 
service separation; or that a cervical spine disorder is 
caused or aggravated by service-connected lumbar spine 
disorder with scoliosis.

2.  Competent medical evidence of a current diagnosis of a 
sleep disorder secondary to service-connected lumbar spine 
disorder with scoliosis is not of record.  


CONCLUSIONS OF LAW

1.  The veteran's cervical spine disorder was not incurred in 
or aggravated by his active military service; is not 
secondary to a service connected low back disorder; nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

2.  Service connection for a sleep disorder secondary to 
service-connected lumbar spine disorder with scoliosis is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(a) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Collectively, VA notice and duty to assist letters dated in 
November 2005, March 2006, and May 2006 satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
as they informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send to VA any medical reports in his 
possession.  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a statement of the case issued in December 
2006.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  Service medical records, VA 
outpatient treatment records, VA examination reports and 
medical opinions, private treatment records, the veteran's 
written submissions, and a lay statement from his spouse have 
been associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  The veteran presented 
testimony at a personal hearing and, as requested at the 
hearing, the record was held open for 30 days to submit 
additional evidence.  To date, however, additional evidence 
has not been received.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the claims for service connection are 
being denied, and no effective date or rating percentage will 
be assigned regarding these issues, the Board finds that 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess, supra.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by personal hearing testimony and submission of 
statements and written arguments presented by the 
representative organization.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Pertinent Legal Criteria for Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as arthritis or organic diseases of 
the nervous system, become manifest to a compensable degree 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2007).

To prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Service connection 
shall be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(a) where it is demonstrated that a service- 
connected disorder has aggravated a nonservice-connected 
disability, but in such a case the veteran may be compensated 
only for the degree of additional disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  (The Board notes the 
changes to 38 C.F.R. § 3.310 effective in October 10, 2006, 
but finds the previous version of 38 C.F.R. § 3.310 
potentially more favorable to the veteran)

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

III. Service Connection for Cervical Spine Disorder

The veteran seeks service connection for a cervical spine 
disorder.  He claims that in service he complained of neck 
pain at the same time he complained of a low back injury, and 
that he continues to have the same neck pain today.  He 
contends that his current cervical spine disorder is related 
to the same injury in service that caused his service-
connected low back disability. 

After a review of the evidence of record, the Board finds 
that the competent and probative medical evidence of record 
demonstrates no cervical spine injury or disease in service, 
and no chronic symptoms of the cervical spine in service.  
Service medical records show that at enlistment to service 
the veteran was diagnosed with scoliosis of the dorsal spine 
but was cleared for entrance for active duty.  In service he 
complained of low back pain after strain from heavy lifting 
while changing a track on a vehicle and from blunt trauma to 
his back when he fell in his vehicle and hit a pole.  The 
veteran is presently service connected for low back strain, 
residual of back injury, with scoliosis.  The veteran's 
service medical records, however, do not demonstrate 
complaints, findings or a diagnosis of a cervical spine 
disorder.  

The veteran testified at the personal hearing in July 2007 
that he was claiming that his neck was hurt in the same 
injury that his low back was injured.  He referred to a motor 
vehicle accident and a rappelling accident in service.  The 
service medical evidence, the veteran's previous reported 
histories, and the absence of post-service evidence of a 
cervical spine disorder until years after service outweigh 
the veteran's more recent contention that he also injured his 
neck (cervical spine) in service at the same time he injured 
his low back.  

The veteran has claimed that he injured his neck in service 
at the same time he injured his low back.  The veteran is 
competent to state that he suffered a neck injury in service.  
However, there is a lack of contemporaneous medical evidence.  
Service medical records show that he sought treatment for a 
low back disorder in service and related injuries to his low 
back.  There is no record that he had complaints of having 
also injured his neck.  The lack of objective indication of 
the presence of a neck disorder during service bears on his 
credibility that he injured his neck in service.  Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (the Board has 
the "authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence.") 
For these reasons, the Board finds that a cervical spine 
injury did not occur in service, and the veteran did not 
experience chronic cervical spine symptoms in service.  
38 C.F.R. § 3.303(b).  

The Board also finds that arthritis or organic disease of the 
nervous system did not manifest to 10 percent within one year 
after separation from service, or that a cervical spine 
disorder was continuous after service separation.  Post 
service, the veteran's initial claim for disability benefits 
received in February 1989 did not include a cervical spine 
disorder.  At a VA examination in April 1989, there are no 
complaints, findings or diagnosis of a cervical spine 
disorder.  VA outpatient treatment records from March 1989 to 
August 1990 are negative for complaints, findings or 
diagnosis of a cervical spine disorder.  

Thus, there is no medical evidence of record showing that 
degenerative changes of the cervical spine manifested to a 
compensable degree within one year following separation from 
active service.  Therefore service connection is not 
warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309. 

A private medical statement dated in May 2005 reflects that 
the veteran had been treated for multiple medical problems to 
include chronic neck pain.  This medical statement describes 
a current neck symptom of pain but does not relate it to 
service or to an incident in service.  The veteran's spouse, 
a nurse, wrote a statement with her observations of the 
veteran's manifestations of the claimed disorder and the 
effect on his activities.  

At a VA examination in January 2006, the veteran stated that 
he did not complain about neck pain in service.  He reported 
that after service in 1989 he had sought treatment for neck 
pain at a VA medical facility.  The Board finds that such 
history of treatment for neck pain made pursuant to the claim 
for service connection for cervical spine disorder is 
outweighed by the veteran's earlier histories denying neck 
complaints in the years immediately after service, the fact 
that the veteran did not mention cervical spine (neck) 
symptoms or complaints when in 1989 when he claimed service 
connection for the back disorder, the veteran's denial of 
cervical spine symptoms when examined by VA after service in 
1989, and the absence of any complaints or findings of 
cervical spine symptoms in the post-service VA treatment 
records dated in 1989 and 1990.  

The Board further finds that the weight of the competent 
medical evidence demonstrates that a cervical spine disorder 
is not caused or aggravated by service-connected lumbar spine 
disorder with scoliosis.  The January 2006 VA examiner's 
assessment was cervical spine disc derangement at C6/C7 with 
mild spinal stenosis.  The examiner opined that this could 
not be related to the low back condition or to service at 
this time without resort to speculation based on the 
available information and examination.  

Although VA outpatient treatment records in 1997 indicate 
that the veteran had complaints of neck pain and spasms, and 
show findings of scoliosis and mild degenerative changes at 
C3-4 and C6-7, these records do not provide a link between 
the veteran's cervical spine condition and his period of 
active service or during a presumptive period.    

A VA medical opinion provided in February 2006 stated that, 
after review of the claims file, the service medical records 
only reflected an injury to the veteran's lower spine and not 
his cervical spine.  The medical reviewer concluded that, 
unless there was some other information that would suggest 
the veteran did injure his cervical spine, it would be 
impossible to relate his cervical spine disorder to service 
without speculation.  The medical reviewer further opined 
that there was no evidence that a lumbosacral spine disorder 
caused a cervical spine disorder.  Thus any relationship of a 
cervical spine disorder to his lumbosacral spine disorder 
would be a matter of speculation.  

The VA medical examiner in January 2006 and a VA medical 
reviewer were unable to relate the veteran's cervical spine 
condition to service without speculation.  Thus, there is no 
opinion expressed as to the relationship between the 
veteran's claimed cervical spine disorder and his service or 
his service-connected low back disorder.  The Court has held 
that where a physician is unable to provide a definite casual 
connection, the opinion on the issue constitutes "what may be 
characterized as non-evidence."  See Permen v. Brown, 5 Vet. 
App. 237, 242 (1993).  Moreover, the private medical evidence 
of record does not provide a link between the veteran's 
cervical spine condition and service or an incident in 
service.

The Board has carefully considered the veteran's and his 
wife's contentions.  They are competent, as a layperson, to 
report that as to which each has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The veteran is 
not, however, competent to offer his medical opinion as to 
cause or etiology of the claimed disability, as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  The veteran and his wife have stated that she is 
a nurse.  Thus, she has medical experience, however, there is 
no evidence that she has specialized medical knowledge of 
diagnosing cervical spine disorders.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matter requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Their statements 
therefore are not competent medical evidence of a nexus (that 
is, a causal link) between a claimed cervical spine disorder 
and active service, or an incident in service, or a service-
connected low back disorder.

No probative, competent medical evidence exists of a 
relationship between a cervical spine disorder and any 
continuity of symptomatology asserted by the appellant.  
McManaway v. West, 13 Vet. App. 60 (1999) (where there is 
assertion of continuity of symptomatology since service, 
medical evidence is required to establish a nexus between the 
continuous symptomatology and the current claimed condition); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488 (1997).  There is no competent medical evidence 
that the appellant's current cervical spine disorder has been 
linked to service or to a service-connected disability.

For these reasons, and based on a thorough review of the 
record, the Board finds that the preponderance of the 
evidence is against service connection for a cervical spine 
disorder, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

IV. Sleep Disorder as Secondary to Lumbar Spine Disability

The veteran seeks service connection for a sleep disorder 
secondary to his service-connected lumbar spine disability.  
He claims that the low back pain causes sleep disturbance and 
prevents him from sleeping through the night.  The veteran 
contends that the sleep difficulty due to his constant back 
pain is different from the diagnosed sleep apnea.  The 
veteran does not contend nor does the evidence show that a 
sleep disorder was shown in service.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against service 
connection for a sleep disorder secondary to service-
connected lumbar spine disorder.

A private medical doctor wrote in May 2005 that the veteran 
had been treated for multiple medical problems to include 
sleep disorder due to constant pain that had been interfering 
with his daily activities.  He had been evaluated on that 
date for worsening back pain.  This medical statement 
describes a current sleep disorder due to constant pain, but 
then describes the pain as interfering with the veteran's 
daily activities, but does not describe the relationship 
between the back pain and the veteran's sleep.    

The veteran's wife, a nurse, wrote in June 2005 that the 
veteran's back pain affected his sleep very much and she did 
not believe he got a restful sleep very often.  

A private polysomnograph report dated in November 2005 shows 
that the veteran had mild obstructive sleep apnea syndrome.  
It was noted that the veteran slept predominantly on his 
back.  This report does not relate the diagnosed sleep apnea 
to service or to the veteran's service-connected low back 
disorder.  

At a VA examination in January 2006, the veteran complained 
of difficulty sleeping at night because of his low back pain.  
He had been documented as having sleep apnea disorder by a 
sleeping test recently.  His wife had noticed that he choked 
and gasped for air sometimes at night and that was why he had 
the test.  The veteran felt that the waking up was related to 
his back pain and not to his sleep apnea.  The assessment was 
a sleep disorder.  The examiner felt that the etiology of his 
sleep difficulty was likely to be from two sources.  The 
first source was the service related low back condition.  He 
complained of pain and that the pain was making it difficult 
for him to sleep at night.  Second there was a documented 
sleep apnea disorder by a sleep test and that caused sleep 
difficulty as well.  The examiner stated it was not possible 
to tell how much each was contributing to the sleep 
difficulty.  The veteran thought it was the pain which was 
causing most of his difficulty with his sleeping.  Since he 
had not started on treatment for sleep apnea, the examiner 
was unable to tell if the veteran would have improvement 
after treatment.  

A private medical doctor wrote in January 2006 that since 
November 2001 the veteran had complaints of back pain which 
had affected the quality of life to the point that it 
interfered with his sleep.  

The veteran testified in July 2007 as to the sleep 
disturbance he experienced due to pain from his lower back 
and neck.  He acknowledged that he had been diagnosed with 
sleep apnea based on a sleep study.  However, he testified 
that his restless sleep was due to the back pain.   

The competent medical evidence of record does not show a 
current disability of a sleep disorder other than diagnosed 
sleep apnea, which is a non-service-connected disability.  
Although the veteran has symptoms of pain from his service-
connected low back which cause some difficulty with sleeping, 
this has not crystallized by competent medical evidence into 
a diagnosed sleep disorder.  His symptoms of back pain are 
considered in the evaluation of his service-connected low 
back disorder.  See General Rating Formula for Diseases and 
Injuries of the Spine at 38 C.F.R. § 4.71a (2007).  Any low 
back pain, even radiating back pain, associated with the low 
back disability is considered a part of the service-connected 
low back disability, and may not be considered a separate 
disability for VA disability compensation purposes.  See 
38 C.F.R. § 4.14 (the evaluation of the same manifestation 
under different diagnoses are to be avoided). 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131.  
To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 
10 Vet. App. 279 (1997).  There is no competent medical 
evidence of a current diagnosis of a sleep disorder secondary 
to service-connected lumbar spine disorder.  In the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board recognizes the contentions of the veteran and his 
spouse as to his difficulty with sleep due to back pain.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, Vet. App. 398 (1995).  Although the 
veteran's wife is a nurse, the evidence does not show that 
she is competent to provide a medical diagnosis of a sleep 
disorder, nor does the record reflect that she has done so.  
As a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis, or 
an opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
these assertions do not constitute competent medical evidence 
that the veteran has a diagnosed sleep disability (other than 
the non-service-connected sleep apnea), and does not 
demonstrate a diagnosed sleep disability that is secondary to 
back pain from his service-connected lumbar spine disability.  

Based upon review of the evidence of record, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for a sleep disorder on a direct basis 
or as secondary to service-connected lumbar spine disorder.  
Competent medical evidence of a sleep disorder is not shown 
in service.  There is no competent medical evidence that the 
appellant currently has a sleep disability which has been 
linked to service or to a service-connected disability.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; 


however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for a 
sleep disorder secondary to service-connected lumbar spine 
disorder must be denied.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a sleep disorder secondary to service-
connected lumbar spine disorder is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


